FIREMEN — RETIREMENT House Bill 1616, Thirty-Second Legislature, Second Session, applies to a fireman, otherwise qualified, who retires on February 21, 1970. In the case of a fireman who retired on February 21, 1970, said date of February 21, 1970, was the date his thirty (30) months of service stopped, and August 22, 1967, was the date that said thirty (30) months of service started.  The Attorney General has considered your request for an official opinion wherein you, in effect, ask: A fireman, fully qualified under 11 O.S. 364 [11-364] (1961), as amended, retired effective the end of the day, February 21, 1970. This fireman was paid by the number of shifts he performed. He worked his last shift on January 23, 1970, but remained an employee of the fire department until the date of his retirement. He was subject to call during this period between January 23, 1970, and February 21, 1970. House Bill 1616, Thirty-Second Legislature, Second Session, amended 11 O.S. 364 [11-364], supra. Does a person retiring on such date come within the provisions of House Bill 1616, supra? If so, when does the 30 months of service referred to in House Bill 1616, supra, start and stop? This Act, with the standard emergency clause included, was approved by the Governor of the State of Oklahoma on the 20th day of February, 1970, and therefore became effective and operative on that date. Since the fireman was an employee of the fire department on February 21, 1970, and otherwise qualified he came under the provisions of House Bill 1616, supra.  In answer to the first question, it is therefore the opinion of the Attorney General that House Bill 1616, supra, applies to a fireman, otherwise qualified, who retires on February 21, 1970.  Section 1 of House Bill 1616, supra, provides in part as follows: "Any person who is now or may hereafter be appointed and enrolled as a member of a regularly constituted fire department of any city or town of the state and who serves as such member in any capacity or rank for a period of not less than twenty (20) years, the last five (5) years of which shall have been continuous in the fire department in which he was a member at the time he retires, shall be entitled, upon his written request, to retire from such service and to be thereon paid from the Firemen's Relief and Pension Fund a monthly pension of one-half (1/2) of the average monthly salary which was paid to him for his service in such fire department during the last thirty (30) months of his service; provided, that for each year thereafter, but not to exceed ten (10) years, he shall be entitled to receive an additional two and one-half percent (2-1/2%) of the average monthly salary which was paid to him for his service in such fire department during the last thirty (30) months of his service, and in no event shall he be entitled to receive more than seventy-five percent (75%) of said salary." The language "during the last thirty (30) months of his service" clearly establishes that the end of the term of his service, or date of retirement, is the date from which the thirty (30) months is computed.  We are of the opinion that in the case of a fireman who retired on February 21, 1970, said date of February 21, 1970, was the date his thirty (30) months of service stopped and that August 22, 1967, was the date that said thirty (30) months of service started. In this regard, see 86 C.J.S., Time 10.  (W. Howard O'Bryan Jr.)